Ex parte Quayle
This application is in condition for allowance except for the following formal matters:  
cancel new matter entered into specification as detailed below, and  
Amend specification to provide notice of related reissue applications.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the 7240846 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.  
This Quayle action is in response to papers received May 11, 2021 that amends specification for priority claim, adds new claims 15-20 and cancels claims 12-14.  New claims 15-20 are pending.  
Response to Arguments
Applicant’s arguments, see pages 3-5, filed May 11, 2021, with respect to objection of amendment under 37 CFR 1.173 have been fully considered and are persuasive.  The objection of amendment filed Dec. 23, 2020 has been withdrawn.
Applicant's arguments filed May 11, 2021 have been fully considered but they are not persuasive.  Regarding objection of specification and new matter, on numbered pages 9-10 in recent reply, Applicant states in part, “the following could be found in the Federal Register, Vol. 69, No. 182, page 56502 (September 21, 2004):  After the application has issued as a patent, applicant may correct the patent by filling a reissue application… Changes involving the scope of the claims should be done via the reissue process.”  However, in this instance, applicant’s reliance on reissue process to incorporate by reference a foreign document not previously incorporated into ‘846 is misplaced to the extent the foreign reference adds material not present in the originally filed application since applicant must comply with written description/new matter concerns under 112, first paragraph.  To date, applicant has failed to provide evidence that incorporation by reference of the entire contents of JP2001-334965 was present in original filing of 10/433785 and failed to provide evidence there is no new material not common with 10/433785 by incorporation of JP2001-334965.  Thus, for same reasons noted in action, mailed Aug. 27, 2020, relied on herein, the recent amendment enters new matter with regard to incorporation by reference of JP 2001-334965 at least for subject matter that is not common with content in US application 10/433785, as originally filed.  As similarly stated in actions in .  
Applicant’s arguments, see page 11, filed May 11, 2021, with respect to recapture under 35 USC 251 have been fully considered and are persuasive.  The rejection of claims 12-14 has been withdrawn to extent the error for “an internal state, which changes according to the wireless communication with the external reader/writer via the wireless communication unit” regards an original limitation as compared to original claim 1 in 10/433785, as filed (i.e., “an internal state, which changes according to the wireless communication with the reading and writing apparatus via the wireless communication unit”).  
Applicant’s arguments, see pages 11-14, filed May 11, 2021, with respect to defective reissue declaration/oath under 35 USC 251 have been fully considered and are persuasive.  The objection of declaration/oath filed Dec. 23, 2020 and rejection of claims 12-14 has been withdrawn to extent the limitation “which changes according to the wireless communication with the external reader/writer” regards an original limitation in 10/433785, US Pat. No. 7240846.
Applicant's reply, filed May 11, 2021, have been fully considered but they are not persuasive.  This issue is maintained from prior action.  
(a) The Office may reissue a patent as multiple reissue patents. If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.  37 CFR 1.177(a).  

Applicant fails to reply to the objection for lack of notice of related reissues as required where a separate paragraph notifying public of related reissues RE47480 and RE45205 such that application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date is required.  See 37 CFR 1.177.  See also MPEP 1451.  
Specification
The attempt to incorporate subject matter into this application by reference to JP2001-334965 is ineffective because it enters new matter from the priority document by reference (i.e. at least for portion of the foreign priority document that is not same as specification of 10/433785 as originally filed).  The response to arguments above is relied on herein.  As similarly stated in actions in 14/505994 and 12/458386, review of prosecution history shows that PCT/JP02/10542 and US application 10/433,785 lack any reference to incorporation of the foreign priority application JP2001-334965 prior to the amendment herein where their prior attempts during 12/458386 and 14/505994 to incorporate the priority document was later cancelled by Applicant in response to objection of new matter during each respective examination.  This is noted to make clear there is no evidence that the incorporation by reference of the priority application was present in parent application.  Presently, there is no evidence in record showing Applicant properly incorporated the foreign priority application JP2001-334965 into the PCT/JP02/10542 and US application 10/433,785 at time of their respective filing (i.e. such as a typographical error for this application) and the mere fact that Applicant claims priority to JP2001-3349656 under 37 CFR 1.55 is not a basis for an amendment to amend specification to incorporate the document JP 2001-334965 by reference (e.g., “the entire contents of which is incorporated herein by reference”) in this case.  
Amendment
The amendment filed May 11, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  The response to arguments above is relied on herein.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as 
In response to this action, Applicant is required to delete the phrase “the entire contents of which is incorporated herein by reference” entered by their amendment after filing herein.
Applicant is required to cancel the new matter in the reply to this Office Action.  
Applicant is reminded of requirement to notify public of each reissue application of a single patent.  See 37 CFR 1.177.  See also MPEP 1451.   
If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.    
  
The amendments to specification (filed May 11, 2021, June 24, 2020, Feb 27, 2020 and Mar. 6. 2019) in this reissue amends claim for priority but they do not amend the specification to notify public there are multiple related reissue applications.  Thus, this application must be amended to contain in the first sentence of the specification a notice stating this is a reissue application and stating there are multiple related reissue applications of ‘846, such as 14/505994 (now RE47480) and 12/458386 (now RE45205) identifying each respective related reissue application with their relationship, application number and filing date, as required.  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Sager whose telephone number is (571) 272-4454.  The examiner can normally be reached on M-Th, 7:30 am - 4 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mark Sager/				
Primary Examiner
Art Unit 3992


Conferee:  
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992